Citation Nr: 0029055	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for service-connected 
tension headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran had various periods of active duty for training 
from February 1960 to January 1985 and active duty from 
November 1985 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which found no new and material evidence 
to reopen a claim of entitlement to service connection for 
tinnitus and which denied a rating in excess of 10 percent 
for tension headaches.


FINDINGS OF FACT

1.  By an unappealed decision in February 1997 the RO denied 
entitlement to service connection for tinnitus.

2.  Evidence associated with the claims file subsequent to 
the RO's February 1997 denial is neither cumulative nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled it is 
not so significant that it must be considered to decide 
fairly the merits of the claim.

3.  The veteran's service-connected tension headaches are 
manifested by band-like pressure, occasional left eye pain 
and cold sensitivity, but not by nausea or vomiting, or by 
prostrating attacks occurring an average of once a month.


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision denying entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus has not been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for tension headaches have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for tinnitus.  He also contends that his service-connected 
tension headaches are more disabling than contemplated by the 
current 10 percent evaluation.

New and material evidence claim

The RO previously has considered the veteran's claim of 
entitlement to service connection for tinnitus and denied 
entitlement to the benefit in a February 1997 rating 
decision.  The denial was based upon the RO's finding no 
connection between current tinnitus and the veteran's period 
of service.  The February 1997 decision became final when the 
veteran declined to initiate an appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation 
after ensuring fulfillment of the duty to assist.  
38 U.S.C.A. § 5107; Winters v. Gober, 219 F.3d 1375, 1379 
(Fed. Cir. 2000).

The evidence of record at the time of the RO's February 1997 
decision included the following:  the veteran's service 
medical and personnel records; various reports of VA 
examinations, including those in August 1991, July 1996 and 
December 1996; VA treatment records from March 1992 to 
November 1995, and; private examination and treatment records 
from December 1991 to November 1994.

Among the evidence associated with the claims file after the 
February 1997 decision are VA treatment records from November 
1995 to October 1998 and reports of a VA examinations in 
March, November and December 1998.  None of this evidence 
pertains in any respect to tinnitus.  Therefore, it cannot be 
new and material because, although it is neither cumulative 
nor redundant, it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.

Increased rating claim

The Board finds initially that the veteran's claim of 
entitlement to an increased disability rating for tension 
headaches is well grounded, see 38 U.S.C.A. § 5107(a) (West 
1991), because a challenge to a disability rating assigned to 
a service-connected disability is sufficient to establish a 
well-grounded claim for a higher rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for tension headaches by a 
November 1991 rating decision which also assigned a 
noncompensable disability rating by analogy pursuant to DC 
8100.  In September 1995 the rating increased to 10 percent 
pursuant to the same DC.  Under 38 C.F.R. § 4.124a, DC 8100, 
pertaining to migraine headache, a 50 percent rating is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating is warranted for 
characteristic prostrating attacks occurring an average of 
once a month over the last several months; a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in two months over the last several months, 
and; a noncompensable rating is warranted for less frequent 
attacks.

There is relatively little evidence pertaining to the nature 
and severity of the veteran's headaches included in medical 
documentation associated with the claims file since the 
rating for headaches increased to 10 percent in September 
1995.  Private treatment records from December 1991 to 
November 1994 do not address headaches.  VA treatment records 
from March 1992 to October 1998, some of which are virtually 
illegible, note the veteran's reports of headaches.  He 
described them as intermittant or occasional, involving 
mostly the right side of his head, and not causing nausea or 
vomiting or affecting his vision, and for which he took 
medication.  The veteran told a VA physician who examined him 
in December 1996 that he experienced occasional headaches 
"particularly if he takes a long car trip" and that 
headaches were exacerbated by cold air.  The examination 
report did not include a diagnosis for headaches.  The 
veteran told a VA physician who examined him in November 1998 
that he had frontal headaches which he described as feeling 
like a band of pressure, from time to time accompanied by 
left eye pain.  The examiner diagnosed tension headaches 
exacerbated by cervical spine disease and myofascial pain 
syndrome.  There is no medical evidence that the veteran had 
prostrating attacks occurring an average of once a month over 
the last several months.

In consideration of the foregoing the Board finds that the 
medical evidence does not support a rating in excess of 10 
percent for the veteran's tension headaches.  To the 
contrary, the medical documentation shows no evidence of 
prostrating attacks of any frequency.  The evidence supports 
a finding that veteran's headaches are manifested by no more 
than band-like pressure accompanied by left eye pain from 
time to time and cold sensitivity, but not by nausea or 
vomiting, or by prostrating attacks occurring an average of 
once a month.  Beyond the veteran's own claim, there is no 
competent evidence of more severe symptomatology.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).


After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected tension headaches.  As the Board has determined 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).



ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

